                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division




IN RE: MOTION TO PARTIALLY
UNSEAL APPLICATION,SEARCH                              Case No. 3:18-sw-180
WARRANT AND AFFIDAVIT IN
SUPPORT THEREOF




                                            ORDER
         (Partially Unsealing Documents Pursuant to 18 U.S.C. § 3509 and Rule 49(B))

       WHEREAS,the United States has moved, pursuant to Rule 49(B)of the Local Criminal

Rules for this Court and 18 U.S.C. § 3509, to unseal the application for search warrant and

search warrant, and partially unseal both the affidavit for search warrant and the government's

memorandum in support of this motion for the limited purpose of providing copies to counsel for

the defendant, subject to the provisions of the accompanying protective order, and

       WHEREAS,the Court, having found that the affidavit and government's memorandum

are subject to the provisions set forth in 18 U.S.C. § 3509, and for good cause shown; it is hereby

       ORDERED,ADJUDGED,and DECREED that the application for search warrant and

search warrant shall be UNSEALED and available to the public, and the affidavit for search

warrant and the government's memorandum in support of this motion shall be UNSEALED for

the limited purpose of providing copies of both to counsel for the defendant subject to the

provisions of the accompanying protective order. The affidavit and accompanying memorandum

in support of the government's motion shall otherwise remain SEALED to all other persons until

further order of the Court.
        The public is given notice to object by this Order and may request a hearing before this

Court on the question of whether the above-captioned matter should be unsealed.



It is so ORDERED.



                                                          ISI
                                               David J. Novak
                               ^               United States Magistrate Judg?
Date:
        ^              If "2^'^
Richmond, VA
